Citation Nr: 1700019	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel






INTRODUCTION

The Veteran had active duty from June 1963 to May 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2013 substantive appeal, the Veteran requested a Travel Board hearing; in August 2014 correspondence, he instead requested a videoconference hearing.  However, in September 2015 correspondence, he withdrew his hearing request and asked the Board to proceed with his claim. 

The Board notes that additional evidence has been associated with the record since the issuance of the last statement of the case without a waiver of initial RO consideration.  However, as this claim is being granted, there is no risk of prejudice to the Veteran for proceeding without a waiver.   

As the record shows other psychiatric diagnoses in addition to PTSD, the claim of service connection for a psychiatric disorder has been recharacterized to encompass any psychiatric disorder shown however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2012).  


FINDING OF FACT

It is reasonably shown that the Veteran's acquired psychiatric disorder began in service and has persisted ever since. 


CONCLUSION OF LAW

Service connection for acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for an acquired psychiatric disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including the pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressful event; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d 1379, 1381-83 (Fed. Cir. 2011). 

Factual Background

Turning to the facts of this case, the Veteran began serving on the submarine USS Entemedor in November 1964.  He contends that sometime in the spring of 1965 the submarine was practicing normal training exercises when it abruptly went into a full speed dive.  During this dive, the hydraulic systems of the submarine malfunctioned and the submarine was unable to stabilize and continued a rapid descent.  The Veteran reports that he did not know what was happening and feared for his life.  

The Veteran's service personnel records show that this was his first volunteer position on a submarine and that he subsequently served less than ninety days on submarines for the remainder of his service.  A March 1966 service treatment record (STR) reflects that he was treated at the Charleston Naval Station Dispensary for severe and chronic headaches.  During treatment, mental evaluation records reveal that the Veteran described transient episodes lasting several seconds which seemed to resemble depersonalization reactions.  The physician noted that the Veteran feared someone or something was going to endanger the submarine.  Passive dependent personality and conversion reaction were diagnosed and the Veteran was referred to the psychiatric ward.  While there, the physicians noted a possible diagnosis of mild personality disorder consistent with his tendency to deny psychological and emotional distress and to somatize psychological pressure.  The medical board reported that the Veteran failed to meet the minimal standards for enlistment and recommended he be discharged from the Navy with no disciplinary action. 

After service, the Veteran continued to suffer from psychological symptoms.  In a November 2011 letter, the Veteran's wife reported that his demeanor changed after service; he became irritable and angry for no reason and he was depressed and nervous.  VA medical records reflect that these symptoms were exacerbated by the tragic death of his son in 2009.  

During April 2010 VA treatment, the Veteran tested positive in a preliminary PTSD screen and was referred to a mental health evaluation.  During his May 2010 VA mental health evaluation, the Veteran's symptoms were found to be more conducive with anxiety disorder; PTSD and major depressive disorder were ruled out.  The report stated that the Veteran's constellation of symptoms, including insomnia, disturbing dreams, anxiety, and anhedonia, were related to his submarine experience in service. 

During June 2010 mental health consultation, PTSD was diagnosed and the physician related this diagnosis to the uncontrolled dive in service.  The physician also noted that the Veteran suffers from moderate depression. 

At a January 2011 VA psychiatric examination, the examiner opined that there was no connection between the conversion reaction diagnosed in service and the Veteran's current PTSD; however, the examiner seemed to note that the Veteran's PTSD was due to the uncontrolled submarine dive in service.  She also noted that the Veteran's symptoms of persistent nightmares, feelings of detachment from others, difficulty concentrating, lack of interest in activities, irritability, and memory loss have been ongoing for many years and were aggravated by the death of his son.   

In a June 2014 private medical evaluation, PTSD was diagnosed and was found to be related to the Veteran's uncontrolled submarine dive in service.  The examiner reviewed the entire record and opined that this experience was more than likely the cause of the Veteran's mental suffering and PTSD.  

Analysis and Conclusion

The Board finds that entitlement to service connection is warranted in this case.  VA examinations and evaluations as well as private medical records show the Veteran has been diagnosed with an acquired psychiatric disorder, including, but not limited to, anxiety disorder and PTSD.  

The Veteran's STRs and post-service medical records provide sufficient evidence that his psychological symptoms began in service and have continued to the present.  The Veteran reports that he was traumatized after the USS Entemedor experienced an uncontrolled dive.  Service records reflect that the Veteran did not serve on submarines for long after this event, and soon after developed various psychological symptoms.  Later, throughout his various VA and private examinations and evaluations, the Veteran's ongoing psychiatric symptoms were found to be related to the uncontrolled submarine dive in service.  

The Board finds the Veteran credible and further finds that the VA and private examiners' opinions corroborate the Veteran's testimony that his psychiatric symptoms began with the uncontrolled dive in service.  All of the requirements for establishing service connection for an acquired psychiatric disorder are met and service connection is warranted. 


ORDER

Service connection for an acquired psychiatric disorder is granted. 


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


